Title: From Thomas Jefferson to Timothy Pickering, 30 December 1808
From: Jefferson, Thomas
To: Pickering, Timothy


                  
                     Washington, December 30th 1808.
                  
                  The President of the United States to Timothy Pickering, Senator for the State of Massachusetts.
                  Certain matters touching the Public good requiring that the Senate shall be convened on Saturday, the 4th day of March next, You are desired to attend at the Senate Chamber in the City of Washington on that day; then and there to receive and deliberate on such Communications as shall be made to you.
                  
                     Th: Jefferson
                     
                  
               